
	
		II
		Calendar No. 596
		109th CONGRESS
		2d Session
		S. 3873
		IN THE SENATE OF THE UNITED STATES
		
			September 7
			 (legislative day, September 6), 2006
			Mr. Inhofe introduced
			 the following bill; which was read the first time
		
		
			September 8, 2006
			Read the second time and placed on the
			 calendar
		
		A BILL
		To protect private property rights.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Private Property Rights Protection
			 Act of 2006.
		2.Prohibition on
			 eminent domain abuse by States
			(a)In
			 GeneralNo State or political subdivision of a State shall
			 exercise its power of eminent domain, or allow the exercise of such power by
			 any person or entity to which such power has been delegated, over property to
			 be used for economic development or over property that is subsequently used for
			 economic development, if that State or political subdivision receives Federal
			 economic development funds during any fiscal year in which it does so.
			(b)Ineligibility
			 for Federal FundsA violation of subsection (a) by a State or
			 political subdivision shall render such State or political subdivision
			 ineligible for any Federal economic development funds for a period of 2 fiscal
			 years following a final judgment on the merits by a court of competent
			 jurisdiction that such subsection has been violated, and any Federal agency
			 charged with distributing those funds shall withhold them for such 2-year
			 period, and any such funds distributed to such State or political subdivision
			 shall be returned or reimbursed by such State or political subdivision to the
			 appropriate Federal agency or authority of the Federal Government, or component
			 thereof.
			(c)Opportunity to
			 Cure ViolationA State or political subdivision shall not be
			 ineligible for any Federal economic development funds under subsection (b) if
			 such State or political subdivision returns all real property the taking of
			 which was found by a court of competent jurisdiction to have constituted a
			 violation of subsection (a) and replaces any other property destroyed and
			 repairs any other property damaged as a result of such violation.
			3.Prohibition on
			 eminent domain abuse by the Federal GovernmentThe Federal Government or any authority of
			 the Federal Government shall not exercise its power of eminent domain to be
			 used for economic development.
		4.Private right of
			 action
			(a)Cause of
			 ActionAny owner of private property who suffers injury as a
			 result of a violation of any provision of this Act may bring an action to
			 enforce any provision of this Act in the appropriate Federal or State court,
			 and a State shall not be immune under the eleventh amendment to the
			 Constitution of the United States from any such action in a Federal or State
			 court of competent jurisdiction. In such action, the defendant has the burden
			 to show by clear and convincing evidence that the taking is not for economic
			 development. Any such property owner may also seek any appropriate relief
			 through a preliminary injunction or a temporary restraining order.
			(b)Limitation on
			 Bringing ActionAn action brought under this Act may be brought
			 if the property is used for economic development following the conclusion of
			 any condemnation proceedings condemning the private property of such property
			 owner, but shall not be brought later than seven years following the conclusion
			 of any such proceedings and the subsequent use of such condemned property for
			 economic development.
			(c)Attorneys’ Fee
			 and Other CostsIn any action or proceeding under this Act, the
			 court shall allow a prevailing plaintiff a reasonable attorneys’ fee as part of
			 the costs, and include expert fees as part of the attorneys’ fee.
			5.Notification by
			 Attorney General
			(a)Notification to
			 States and Political Subdivisions
				(1)Not later than 30
			 days after the enactment of this Act, the Attorney General shall provide to the
			 chief executive officer of each State the text of this Act and a description of
			 the rights of property owners under this Act.
				(2)Not later than
			 120 days after the enactment of this Act, the Attorney General shall compile a
			 list of the Federal laws under which Federal economic development funds are
			 distributed. The Attorney General shall compile annual revisions of such list
			 as necessary. Such list and any successive revisions of such list shall be
			 communicated by the Attorney General to the chief executive officer of each
			 State and also made available on the Internet website maintained by the United
			 States Department of Justice for use by the public and by the authorities in
			 each State and political subdivisions of each State empowered to take private
			 property and convert it to public use subject to just compensation for the
			 taking.
				(b)Notification to
			 Property OwnersNot later than 30 days after the enactment of
			 this Act, the Attorney General shall publish in the Federal Register and make
			 available on the Internet website maintained by the United States Department of
			 Justice a notice containing the text of this Act and a description of the
			 rights of property owners under this Act.
			6.ReportNot later than 1 year after the date of
			 enactment of this Act, and every subsequent year thereafter, the Attorney
			 General shall transmit a report identifying States or political subdivisions
			 that have used eminent domain in violation of this Act to the Chairman and
			 Ranking Member of the Committee on the Judiciary of the House of
			 Representatives and to the Chairman and Ranking Member of the Committee on the
			 Judiciary of the Senate. The report shall—
			(1)identify all
			 private rights of action brought as a result of a State’s or political
			 subdivision’s violation of this Act;
			(2)identify all
			 States or political subdivisions that have lost Federal economic development
			 funds as a result of a violation of this Act, as well as describe the type and
			 amount of Federal economic development funds lost in each State or political
			 subdivision and the Agency that is responsible for withholding such
			 funds;
			(3)discuss all
			 instances in which a State or political subdivision has cured a violation as
			 described in section 2(c) of this Act.
			7.Sense of
			 Congress regarding rural america
			(a)FindingsCongress
			 finds the following:
				(1)The founders
			 realized the fundamental importance of property rights when they codified the
			 Takings Clause of the Fifth Amendment to the Constitution, which requires that
			 private property shall not be taken for public use, without just
			 compensation.
				(2)Rural lands are
			 unique in that they are not traditionally considered high tax
			 revenue-generating properties for State and local governments. In addition,
			 farmland and forest land owners need to have long-term certainty regarding
			 their property rights in order to make the investment decisions to commit land
			 to these uses.
				(3)Ownership rights
			 in rural land are fundamental building blocks for our Nation’s agriculture
			 industry, which continues to be one of the most important economic sectors of
			 our economy.
				(4)In the wake of
			 the Supreme Court’s decision in Kelo v. City of New London, abuse of eminent
			 domain is a threat to the property rights of all private property owners,
			 including rural land owners.
				(b)Sense of
			 CongressIt is the sense of Congress that the use of eminent
			 domain for the purpose of economic development is a threat to agricultural and
			 other property in rural America and that the Congress should protect the
			 property rights of Americans, including those who reside in rural areas.
			 Property rights are central to liberty in this country and to our economy. The
			 use of eminent domain to take farmland and other rural property for economic
			 development threatens liberty, rural economies, and the economy of the United
			 States. The taking of farmland and rural property will have a direct impact on
			 existing irrigation and reclamation projects. Furthermore, the use of eminent
			 domain to take rural private property for private commercial uses will force
			 increasing numbers of activities from private property onto this Nation’s
			 public lands, including its National forests, National parks and wildlife
			 refuges. This increase can overburden the infrastructure of these lands,
			 reducing the enjoyment of such lands for all citizens. Americans should not
			 have to fear the government’s taking their homes, farms, or businesses to give
			 to other persons. Governments should not abuse the power of eminent domain to
			 force rural property owners from their land in order to develop rural land into
			 industrial and commercial property. Congress has a duty to protect the property
			 rights of rural Americans in the face of eminent domain abuse.
			8.DefinitionsIn this Act the following definitions
			 apply:
			(1)Economic
			 developmentThe term economic development means
			 taking private property, without the consent of the owner, and conveying or
			 leasing such property from one private person or entity to another private
			 person or entity for commercial enterprise carried on for profit, or to
			 increase tax revenue, tax base, employment, or general economic health, except
			 that such term shall not include—
				(A)conveying private
			 property—
					(i)to
			 public ownership, such as for a road, hospital, airport, or military
			 base;
					(ii)to
			 an entity, such as a common carrier, that makes the property available to the
			 general public as of right, such as a railroad or public facility;
					(iii)for use as a
			 road or other right of way or means, open to the public for transportation,
			 whether free or by toll;
					(iv)for use as an
			 aqueduct, flood control facility, pipeline, or similar use;
					(B)removing harmful
			 uses of land provided such uses constitute an immediate threat to public health
			 and safety;
				(C)leasing property
			 to a private person or entity that occupies an incidental part of public
			 property or a public facility, such as a retail establishment on the ground
			 floor of a public building;
				(D)acquiring
			 abandoned property;
				(E)clearing
			 defective chains of title;
				(F)taking private
			 property for use by a public utility; and
				(G)redeveloping of a
			 brownfield site as defined in the Small Business Liability Relief and
			 Brownfields Revitalization Act (42 U.S.C. 9601(39)).
				(2)Federal
			 economic development fundsThe term Federal economic
			 development funds means any Federal funds distributed to or through
			 States or political subdivisions of States under Federal laws designed to
			 improve or increase the size of the economies of States or political
			 subdivisions of States.
			(3)StateThe
			 term State means each of the several States, the District of
			 Columbia, the Commonwealth of Puerto Rico, or any other territory or possession
			 of the United States.
			9.Severability and
			 effective date
			(a)SeverabilityThe
			 provisions of this Act are severable. If any provision of this Act, or any
			 application thereof, is found unconstitutional, that finding shall not affect
			 any provision or application of the Act not so adjudicated.
			(b)Effective
			 DateThis Act shall take effect upon the first day of the first
			 fiscal year that begins after the date of the enactment of this Act, but shall
			 not apply to any project for which condemnation proceedings have been initiated
			 prior to the date of enactment.
			10.Sense of
			 CongressIt is the policy of
			 the United States to encourage, support, and promote the private ownership of
			 property and to ensure that the constitutional and other legal rights of
			 private property owners are protected by the Federal Government.
		11.Broad
			 constructionThis Act shall be
			 construed in favor of a broad protection of private property rights, to the
			 maximum extent permitted by the terms of this Act and the Constitution.
		12.Limitation on
			 statutory constructionNothing
			 in this Act may be construed to supersede, limit, or otherwise affect any
			 provision of the Uniform Relocation Assistance and Real Property Acquisition
			 Policies Act of 1970 (42 U.S.C. 4601 et seq.).
		13.Religious and
			 nonprofit organizations
			(a)Prohibition on
			 StatesNo State or political subdivision of a State shall
			 exercise its power of eminent domain, or allow the exercise of such power by
			 any person or entity to which such power has been delegated, over property of a
			 religious or other nonprofit organization by reason of the nonprofit or
			 tax-exempt status of such organization, or any quality related thereto if that
			 State or political subdivision receives Federal economic development funds
			 during any fiscal year in which it does so.
			(b)Ineligibility
			 for Federal FundsA violation of subsection (a) by a State or
			 political subdivision shall render such State or political subdivision
			 ineligible for any Federal economic development funds for a period of 2 fiscal
			 years following a final judgment on the merits by a court of competent
			 jurisdiction that such subsection has been violated, and any Federal agency
			 charged with distributing those funds shall withhold them for such 2-year
			 period, and any such funds distributed to such State or political subdivision
			 shall be returned or reimbursed by such State or political subdivision to the
			 appropriate Federal agency or authority of the Federal Government, or component
			 thereof.
			(c)Prohibition on
			 Federal GovernmentThe Federal Government or any authority of the
			 Federal Government shall not exercise its power of eminent domain over property
			 of a religious or other nonprofit organization by reason of the nonprofit or
			 tax-exempt status of such organization, or any quality related thereto.
			14.Report by
			 Federal agencies on regulations and procedures relating to eminent
			 domainNot later than 180 days
			 after the date of the enactment of this Act, the head of each Executive
			 department and agency shall review all rules, regulations, and procedures and
			 report to the Attorney General on the activities of that department or agency
			 to bring its rules, regulations and procedures into compliance with this
			 Act.
		15.Sense of
			 CongressIt is the sense of
			 Congress that any and all precautions shall be taken by the government to avoid
			 the unfair or unreasonable taking of property away from survivors of Hurricane
			 Katrina who own, were bequeathed, or assigned such property, for economic
			 development purposes or for the private use of others.
		
	
		September 8, 2006
		Read the second time and placed on the
		  calendar
	
